DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2013 has been entered.
	
Status of Application
In response to Office action mailed 07/02/2021 (“07-02-21 OA”), Applicants amended the specification and claims 1, 11, 17, 19 and 21, cancelled claim 6 and 16 and added claim 26 in the response filed 11/10/2021 (“11/10/2021 Remarks”).   
Claim(s) 1-5, 7-15 and 17-26 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5. 7-15 and 17-26 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 5, 8, 11, 15, 19, 21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (PG Pub 2016/0343685; hereinafter Lin).

    PNG
    media_image1.png
    388
    638
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 4 provided above, Lin teaches a package 400 (para [0022-0063]) comprising: 
a first integrated device 110A; 
a first encapsulation layer 120A encapsulating the first integrated device (see Fig. 4); 
a redistribution portion 130A, 180, 130B (annotated “RDL portion” in Fig. 4 above) comprising a plurality of redistribution interconnects 140A, 140B, 170 (para [0030]; “one or more conductive traces”), wherein the redistribution portion comprises a first surface (top surface) and a second surface (bottom surface), and wherein the first integrated device and the first encapsulation layer are coupled to the first surface of the redistribution portion (see Fig. 4), wherein the first integrated device is directly electrically coupled to a redistribution interconnect 140A from the plurality of redistribution interconnects (see Fig. 4) such that the coupling between the first integrated device and the first redistribution interconnect is free of solder interconnect (see Fig. 4 and para [0029]; no intervening element); 
a second integrated device 110B coupled to the second surface of the redistribution portion (see Fig. 4); and 
a second encapsulation layer 120B coupled to the second surface of the redistribution portion such that the second encapsulation layer encapsulates the second integrated device (see Fig. 4).  
Regarding claim 5, refer to Fig. 4 provided above, Lin teaches a plurality of pillar interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion  (annotated “RDL portion” in Fig. 4 above), wherein the plurality of pillars interconnects is at least partially encapsulated by the second encapsulation layer 120B (see Fig. 4).
Regarding claim 8, refer to Fig. 4 provided above, Lin teaches a first passive device 110A (para [0056-0061]) coupled to the first surface (top surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the first passive device is encapsulated by the first encapsulation layer 120A (see Fig. 4).  
Regarding claim 11, refer to Fig. 4 provided above, Lin teaches an apparatus (see claim limitations below) comprising: 
a first integrated device 110A; 
first means for encapsulation 120A configured for encapsulating the first integrated device (see Fig. 4); 
a redistribution portion 130A, 180, 130B (annotated “RDL portion” in Fig. 4 above) comprising a plurality of redistribution interconnects 140A, 140B, 170 (para [0030]; “one or more conductive traces”), Page 3 of 16Application No. 16/704,378 Customer No: 23696wherein the redistribution portion comprises a first surface (top surface) and a second surface (bottom surface), and wherein the first integrated device and the first means for encapsulation are coupled to the first surface of the redistribution portion (see Fig. 4), wherein the first integrated device is directly electrically coupled to a redistribution interconnect from the plurality of redistribution interconnects such that the coupling between the first integrated device and the first redistribution interconnect is free of solder interconnect (see Fig. 4 and para [0029]); no intervening elements); 
a second integrated device 110B coupled to the second surface of the redistribution portion (see Fig. 4); and 
second means for encapsulation 120B coupled to the second surface of the redistribution portion, the second means for encapsulation configured for encapsulating the second integrated device (see Fig. 4).  
Regarding claim 15, refer to Fig. 4 provided above, Lin teaches a plurality of pillar interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion  (annotated “RDL portion” in Fig. 4 above), wherein the plurality of pillars interconnects is at least partially encapsulated by the second encapsulation layer 120B (see Fig. 4).
Regarding claim 19, refer to Fig. 4 provided above, Lin teaches at least one redistribution interconnect (e.g. 140A) from the plurality of redistribution interconnects 140A, 140B, 170 comprises a U-
Regarding claim 21, refer to Fig. 4 provided above, Lin teaches a method for fabricating a package (see claim limitations below), comprising: 
providing a first integrated device 110A; 
forming a first encapsulation layer 120A over the first integrated device (see Fig. 4); 
forming a redistribution portion 130A, 180, 130B (annotated “RDL portion” in Fig. 4 above) over the first integrated device and the first encapsulation layer (see Fig. 4), wherein forming the redistribution portion comprises forming a plurality of redistribution interconnects 140A, 140B, 170 (para [0030]; “one or more conductive traces”); 
coupling a second integrated device 110B to a second surface (bottom surface) of the redistribution portion; and 
forming a second encapsulation layer 120B over the second surface of the redistribution portion such that the second encapsulation layer encapsulates the second integrated device (see Fig. 4), Page 5 of 16Application No. 16/704,378 Customer No: 23696wherein providing a first integrated device includes directly electrically coupling the first integrated device to a redistribution interconnect from the plurality of redistribution interconnects such that the coupling between the first integrated device and the first redistribution interconnect is free of solder interconnect (see Fig. 4 and para [0029]; “no intervening element(s)”); wherein forming at least one redistribution interconnect (e.g. 140A) from the plurality of redistribution interconnects 140A, 140B, 170 comprises a U-shape (annotated “u-shaped” in Fig. 4 above) including a bottom portion of the U-shape (bottom) or V-shape including a bottom portion of the V-shape, wherein the first integrated device is directly electrically coupled to the 
Regarding claim 25, refer to Fig. 4 provided above, Lin teaches a plurality of pillar interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion  (annotated “RDL portion” in Fig. 4 above), wherein the plurality of pillars interconnects is at least partially encapsulated by the second encapsulation layer 120B (see Fig. 4).
Regarding claim 26, refer to Fig. 4 provided above, Lin teaches at least one redistribution interconnect (e.g. 140A) from the plurality of redistribution interconnects 140A, 140B, 170 comprises a U-shape (annotated “u-shaped” in Fig. 4 above) including a bottom portion of the U-shape (bottom) or V-shape including a bottom portion of the V-shape, wherein the first integrated device is directly electrically coupled to the bottom portion of the U-shape interconnect ( not intervening contact pad between the 110A and the U-shaped interconnect; see Fig. 4) or V-shape redistribution interconnect.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 2-4, 12-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claims 1, 3, 11, 13, 21 and 23 respectively above, and further in view of Chen et al. (PG Pub 2012/0068328; hereinafter Chen).
Regarding claim 2, refer to Fig. 4 provided above, Lin teaches a plurality of interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the plurality of interconnects is at least partially encapsulated by the second encapsulation layer (see Fig. 4).  
Although, Lin teaches the plurality of interconnects are “are copper pillars or other suitable conductive structures”; para [0035]), he does not explicitly teach the material composition of the plurality of interconnects as comprising “solder”.

    PNG
    media_image2.png
    279
    463
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 11, Chen teaches a device 1100 (para [0090-0094]) comprising a plurality of interconnects 1114 (para [0093]); wherein the plurality of interconnects “can be a conductive pillar, a conductive column, a conductive stud bump, a conductive ball, or a conductive plated via. The vertical interconnect 1114 can be formed with a conductive material including copper (Cu), gold (Au), solder, a metal, or a metallic alloy”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the plurality of interconnects to comprise solder, as taught by Chen, for the purpose of choosing a suitable and well recognized interconnect material composition.
Regarding claim 3, refer to Fig. 4 provided above, Lin teaches a plurality of interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the plurality of interconnects is at least partially encapsulated by the second encapsulation layer (see Fig. 4).  
other suitable conductive structures”; para [0035]), he does not explicitly teach the shape of the plurality of interconnects as being ball interconnects.
In the same field of endeavor, refer to Fig. 11, Chen teaches a device 1100 (para [0090-0094]) comprising a plurality of interconnects 1114 (para [0093]); wherein the plurality of interconnects ““can be a conductive pillar, a conductive column, a conductive stud bump, a conductive ball, or a conductive plated via”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the plurality of interconnects comprise a ball shape, as taught by Chen, for the purpose of choosing a suitable and well recognized interconnect shape used to perform the same function..
Regarding claim 4, refer to the figures cited above, in the combination of Lin and Chen, Chen teaches the plurality of ball interconnects 1114 comprises copper balls (para [0093]).  
Regarding claim 12, refer to Fig. 4 provided above, Lin teaches a plurality of interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the plurality of interconnects is at least partially encapsulated by the second encapsulation layer (see Fig. 4).  
Although, Lin teaches the plurality of interconnects are “are copper pillars or other suitable conductive structures”; para [0035]), he does not explicitly teach the material composition of the plurality of interconnects as comprising “solder”.
In the same field of endeavor, refer to Fig. 11, Chen teaches a device 1100 (para [0090-0094]) comprising a plurality of interconnects 1114 (para [0093]); wherein the plurality of interconnects “can be a conductive pillar, a conductive column, a conductive stud bump, a conductive ball, or a conductive plated 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the plurality of interconnects to comprise solder, as taught by Chen, for the purpose of choosing a suitable and well recognized interconnect material composition.
Regarding claim 13, refer to Fig. 4 provided above, Lin teaches a plurality of interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the plurality of interconnects is at least partially encapsulated by the second encapsulation layer (see Fig. 4).  
Although, Lin teaches the plurality of interconnects are “are copper pillars or other suitable conductive structures”; para [0035]), he does not explicitly teach the shape of the plurality of interconnects as being ball interconnects.
In the same field of endeavor, refer to Fig. 11, Chen teaches a device 1100 (para [0090-0094]) comprising a plurality of interconnects 1114 (para [0093]); wherein the plurality of interconnects ““can be a conductive pillar, a conductive column, a conductive stud bump, a conductive ball, or a conductive plated via”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the plurality of interconnects comprise a ball shape, as taught by Chen, for the purpose of choosing a suitable and well recognized interconnect shape used to perform the same function..
Regarding claim 14, refer to the figures cited above, in the combination of Lin and Chen, Chen teaches the plurality of ball interconnects 1114 comprises copper balls (para [0093]).  
Regarding claim 22, refer to Fig. 4 provided above, Lin teaches a plurality of interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the plurality of interconnects is at least partially encapsulated by the second encapsulation layer (see Fig. 4).  
Although, Lin teaches the plurality of interconnects are “are copper pillars or other suitable conductive structures”; para [0035]), he does not explicitly teach the material composition of the plurality of interconnects as comprising “solder”.
In the same field of endeavor, refer to Fig. 11, Chen teaches a device 1100 (para [0090-0094]) comprising a plurality of interconnects 1114 (para [0093]); wherein the plurality of interconnects “can be a conductive pillar, a conductive column, a conductive stud bump, a conductive ball, or a conductive plated via. The vertical interconnect 1114 can be formed with a conductive material including copper (Cu), gold (Au), solder, a metal, or a metallic alloy”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the plurality of interconnects to comprise solder, as taught by Chen, for the purpose of choosing a suitable and well recognized interconnect material composition.
Regarding claim 23, refer to Fig. 4 provided above, Lin teaches a plurality of interconnects 160 coupled to the second surface (bottom surface) of the redistribution portion (annotated “RDL portion” in Fig. 4 above), wherein the plurality of interconnects is at least partially encapsulated by the second encapsulation layer (see Fig. 4).  
Although, Lin teaches the plurality of interconnects are “are copper pillars or other suitable conductive structures”; para [0035]), he does not explicitly teach the shape of the plurality of interconnects as being ball interconnects.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the plurality of interconnects comprise a ball shape, as taught by Chen, for the purpose of choosing a suitable and well recognized interconnect shape used to perform the same function..
Regarding claim 24, refer to the figures cited above, in the combination of Lin and Chen, Chen teaches the plurality of ball interconnects 1114 comprises copper balls (para [0093]).  

3.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 and claim 11 respectively above, and further in view of Yoo et al. (PG Pub 2019/0237438; hereinafter Yoo).

    PNG
    media_image3.png
    558
    932
    media_image3.png
    Greyscale

Regarding claim 7, refer to Fig. 4 provided above, Lin teaches the second integrated device 110B is coupled to a second redistribution interconnect 140B from the plurality of redistribution interconnects 140A, 140B, 170, he does not explicitly teach they are coupled “through a solder interconnect”.  
In the same field of endeavor, refer to Fig. 1A-provided above, Yoo teaches a device 100 (para [0019]) comprising: an integrated device 120 (para [0020]) is coupled to a second redistribution interconnect 136 (para [0030]) from a plurality of redistribution interconnects 136,138 134 (para [0030-0031]) through a solder interconnect 125 (para [0037]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the second integrated device to the second redistribution interconnect through a solder interconnect, as taught by Yoo, for the purpose of choosing a suitable and well-recognized form of interconnection.
Regarding claim 17, refer to Fig. 4 provided above, Lin teaches the second integrated device 110B is coupled to a second redistribution interconnect 140B from the plurality of redistribution interconnects 140A, 140B, 170, he does not explicitly teach they are coupled “through a solder interconnect”.  
In the same field of endeavor, refer to Fig. 1A-provided above, Yoo teaches a device 100 (para [0019]) comprising: an integrated device 120 (para [0020]) is coupled to a second redistribution interconnect 136 (para [0030]) from a plurality of redistribution interconnects 136,138 134 (para [0030-0031]) through a solder interconnect 125 (para [0037]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the second integrated device to the second redistribution interconnect through a solder interconnect, as taught by Yoo, for the purpose of choosing a suitable and well-recognized form of interconnection.

3.	Claims 9 and claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 and claim 11 respectively above, and further in view of Kwon et al. (PG Pub 2003/0017647; hereinafter Kwon).
Regarding claim 9, refer to Fig. 4 provided above, Lin teaches each redistribution interconnects from the plurality of redistribution interconnects 140A, 140B, 170. He does not explicitly teach “the plurality of redistribution interconnects comprises a thickness of approximately 5-10 um.”
In the same field of endeavor, refer to Fig. 8-provided above, Kwon teaches a single redistribution layer 47 (i.e. redistribution interconnect) may have a thickness of approximately 5 um (para [0035]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of each redistribution interconnect be approximately 5 um, as taught by Kwon, for the purpose of reducing the overall package size.
Regarding claim 18, refer to Fig. 4 provided above, Lin teaches each redistribution interconnects from the plurality of redistribution interconnects 140A, 140B, 170. He does not explicitly teach “the plurality of redistribution interconnects comprises a thickness of approximately 5-10 um.”
In the same field of endeavor, refer to Fig. 8-provided above, Kwon teaches a single redistribution layer 47 (i.e. redistribution interconnect) may have a thickness of approximately 5 um (para [0035]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of each redistribution interconnect be approximately 5 um, as taught by Kwon, for the purpose of reducing the overall package size.

4.	Claim 10 and claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claim 1 and claim 11 respectively above, and further in view of Yang et al. (PG Pub 2016/0099231; hereinafter Yang).
 Regarding claim 10, refer to Fig. 4 provided above, Lin teaches the package of claim 1 (see claim 1 above), e does not explicitly teach “the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.”

    PNG
    media_image4.png
    537
    887
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 1 provided above, Yang teaches a semiconductor package 500a (para [0005] and [0019]) comprising: a first package 300a (para [0019]); a second package 400a (para [0019] )stacked on the first package (see Fig. 1); wherein the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IOT) device, and a device in an automotive vehicle (para [0005]).

Regarding claim 20, refer to Fig. 4 provided above, Lin teaches the package of claim 11 (see claim 11 above), e does not explicitly teach “the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.”
In the same field of endeavor, refer to Fig. 1 provided above, Yang teaches a semiconductor package 500a (para [0005] and [0019]) comprising: a first package 300a (para [0019]); a second package 400a (para [0019] )stacked on the first package (see Fig. 1); wherein the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IOT) device, and a device in an automotive vehicle (para [0005]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the package of Lin into a mobile phone of PDA, as taught by Yang, thus allowing higher component density within the devices and subsequently creating a more robust device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895